Citation Nr: 0937392	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-07 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bruxism.

2.  Entitlement to service connection for anisometropia 
(claimed as vision problem).

3.  Entitlement to an increased disability rating for 
bilateral pes planus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to 
December 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In December 2006, the Veteran withdrew her request for a 
hearing before a Decision Review Officer at the RO.  In 
September 2009, she withdrew her request for a Central Office 
Board hearing.  See 38 C.F.R. § 20.702 (2009).

In its February 2009 rating decision, the RO increased the 
rating for the Veteran's service-connected bilateral pes 
planus to 10 percent, effective January 10, 2006.  However, 
as that award did not represent a total grant of benefits 
sought on appeal, the claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in a March 2007 rating decision, the RO 
reversed its reduction of the disability rating for scoliosis 
of the thoracic spine with left shoulder radiation (formerly 
thoracic flat back syndrome) and retroactively increased the 
rating for this disability to 20 percent, effective November 
1, 2006.  In addition, the Board notes that in a March 2009 
rating decision, the RO granted service connection for hallux 
valgus deformity of the right foot and hallux valgus 
deformity of the left foot.  As those decisions represent a 
full grant of benefits sought with regard to these issues, 
they are no longer a part of the current appeal.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(notice of disagreement following denial of a particular 
claim for service connection cannot be construed as a notice 
of disagreement following the granting of service connection 
for that claim).




FINDINGS OF FACT

1.  On September 15, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran's representative that a withdrawal of the issue 
of entitlement to service connection for bruxism is 
requested.

2.  On September 15, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran's representative that a withdrawal of the issue 
of entitlement to service connection for anisometropia 
(claimed as vision problem) is requested.

3.  The Veteran's bilateral pes planus is considered no more 
than moderately disabling and has not been productive of any 
marked deformity (pronation, abduction, etc.) or 
characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met for the issue of entitlement to 
service connection for bruxism.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran have been met for the issue of entitlement to 
service connection for anisometropia (claimed as vision 
problem).  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection Claims

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  A Substantive 
Appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204 (2009).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  In the present 
case, the Veteran has withdrawn the portions of this appeal 
pertaining to the issues of entitlement to service connection 
for bruxism and entitlement to service connection for 
anisometropia (claimed as vision problem) and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with regard to those two issues.  Accordingly, 
the Board does not have jurisdiction to review those portions 
of the appeal and they are dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a February 2006 letter issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate her claim for an increased rating, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  This letter advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of her disability level, and her own 
statements describing the symptoms, frequency, severity, and 
additional disablement caused by her disability.  Two July 
2008 letters, issued in conjunction with the claim for an 
increased rating for her bilateral pes planus, notified the 
Veteran of how VA determines disability ratings and effective 
dates, informed the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of disability 
and the effect that the symptoms have on her employment, and 
provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Shinseki, --- F.3d ---, 
2009 WL 2835434 (Fed. Cir., Sep. 4, 2009) (VCAA notice in a 
claim for increase need not be veteran specific and need not 
include reference to impact on daily life).  The case was 
readjudicated in February 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, VA treatment records, fee-basis VA 
examination reports, and private treatment records.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing written argument regarding her claim.  
Moreover, she described her symptomatology and its impact on 
her functioning to VA examiners.  Thus, she was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that she is entitled to a disability 
rating in excess of 10 percent for bilateral pes planus.  In 
an August 1994 rating decision, the RO granted service 
connection for bilateral pes planus and assigned a 0 percent 
rating, effective January 1, 1993.  The Veteran filed her 
current increased rating claim in January 2006.  In the June 
2006 rating decision on appeal, the RO continued the 0 
percent rating for bilateral pes planus.  Thereafter, in a 
February 2009 rating decision, the RO granted an increased 
rating for bilateral pes planus and assigned a 10 percent 
rating, effective January 10, 2006, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Under Diagnostic Code 5276, a 10 percent evaluation is 
warranted for moderate bilateral acquired flatfoot where the 
weight-bearing lines are over or medial to the great toes and 
there is inward bowing of the tendo achillis and pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot manifested 
by marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indications of 
swelling on use of the feet, and characteristic callosities.  
A 50 percent evaluation is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

Turning to the evidence, the Veteran underwent a fee-basis VA 
examination by QTC Medical Services in February 2006.  On 
that occasion, she complained of constant, aching, cramping 
pain localized to her heels and the balls of both feet at a 
severity level of 2 out of 10.  She reported that such pain 
could be elicited by physical activity or could occur by 
itself and was relieved by elevation.  However, she stated 
that she could function without pain medication.  The Veteran 
reported pain, stiffness, and swelling in her feet while 
standing and walking, and stiffness and swelling in her feet 
while at rest.  However, it was noted that she did not have 
any limitations with standing or walking.  Treatment was 
noted to include orthotics despite the residuals of feet 
crackle, but it was noted that she did not require any type 
of support with her shoes.  It was noted that her foot 
condition did not result in any time lost from work.

Examination of the Veteran's feet in February 2006 revealed 
no tenderness, weakness, edema, atrophy, or disturbed 
circulation in either foot.  Pes planus was noted to be 
present bilaterally.  For both feet, there was no valgus 
present, no forefoot/midfoot malalignment, no tenderness to 
palpation of the plantar surfaces, and good alignment of both 
Achilles tendons.  Her gait was within normal limits and she 
did not require any assistive devices for ambulation.  Hallux 
valgus was also noted to be present bilaterally.  X-rays of 
both feet revealed normal findings bilaterally with nonweight 
bearing, and mild pes planus bilaterally with weight bearing.  
Hence, it was noted that there were signs of abnormal weight 
bearing, including that the weight bearing line was over or 
medial to the big toe.  The Veteran was diagnosed with mild 
bilateral pes planus.

The Veteran underwent a fee-basis VA examination by QTC 
Medical Services in January 2008 for her spine.  On that 
occasion, it was noted that her gait was within normal limits 
and that she did not require any assistive devices for 
ambulation.  Her feet were not examined at that time.  
Neurological testing revealed plantar flexion and extension 
measuring 4/5.

The Veteran underwent a fee-basis VA examination by QTC 
Medical Services in December 2008 for her feet.  On that 
occasion, she complained of constant, burning pain in both 
feet at a severity level of 3 out of 10.  She reported that 
such pain could be elicited by physical activity and was 
relieved by rest and arch supports.  However, she stated that 
she could function without pain medication.  The Veteran 
reported pain and swelling in her feet while standing and 
walking, but no weakness, stiffness, or fatigue while 
standing and walking.  Her limitations with standing and 
walking consisted of being able to stand for only 15 to 30 
minutes.  She also reported pain and stiffness in her feet 
while at rest, but no weakness, swelling, or fatigue while at 
rest.  Her functional impairments were noted to include pain 
with prolonged standing, walking, exercise, and running.  It 
was further noted that she required arch supports, but did 
not require orthopedic shoes, corrective shoes, foot 
supports, build-up of the shoes, or shoe inserts.  Her 
symptoms and pain were noted to not be relieved by her 
corrective shoe wear.

Examination of the Veteran's feet in December 2008 revealed 
tenderness bilaterally, but none of the following in either 
foot: painful motion, edema, disturbed circulation, weakness, 
atrophy of the musculature, heat, redness, or instability.  
In addition, examination of both feet revealed no signs of 
abnormal weight bearing or breakdown, no callosities, and no 
unusual shoe wear pattern.  There was active motion in the 
metatarsophalangeal joint of both great toes.  Her gait was 
within normal limits and she did not require any assistive 
devices for ambulation.  Joint function of her bilateral 
ankles was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  For both feet, there was no tenderness to 
palpation of the plantar surfaces.  With weight bearing, both 
Achilles tendons were normal.  With nonweight bearing 
bilaterally, alignment of the Achilles tendon was normal; pes 
planus was noted to be present; there was a slight degree of 
valgus present (which could be corrected by manipulation); 
there was forefoot/midfoot malalignment of a slight degree 
(which could be corrected by manipulation); and there was 
deformity of medial tilting of the upper border of the talus.  
While hallux valgus of the right foot was noted to be 
present, the Veteran did not have pes cavus, hammer toes, or 
hallux rigidus of either foot.  X-rays of the Veteran's feet 
in December 2008 yielded negative results with nonweight 
bearing bilaterally, negative findings on the left with 
weight bearing, and only a mild hallux valgus deformity and 
small calcaneal spur on the right with weight bearing.  The 
Veteran was diagnosed with bilateral pes planus.

Having carefully considered the Veteran's contentions in 
light of the evidence 
of record and the applicable law, the Board finds that the 
Veteran's bilateral pes planus is adequately evaluated as 10 
percent disabling, as the evidence shows that it is no more 
than moderately disabling.  In this regard, the objective 
medical evidence of record does not show that the Veteran's 
bilateral pes planus has been productive of any marked 
deformity (pronation, abduction, etc.) or characteristic 
callosities.  While the Veteran has reported pain and 
swelling on use of her feet, she has described the severity 
of her pain as only 2 or 3 out of 10, she does not take 
medication for her condition, and no tenderness has been 
noted upon manipulation during any examinations.  Thus, the 
Board finds that the preponderance of the evidence reflects 
no more than moderate impairment bilaterally.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2009).

Even considering the Veteran's subjective complaints of pain, 
the medical evidence of record does not show any additional 
limitation of motion or functional impairment that would 
support an evaluation in excess of the 10 percent presently 
assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59 
(2009).

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of her bilateral pes planus 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent for bilateral pes 
planus at any point during the period of the current claim, 
as the appropriate characterization for rating purposes of 
the Veteran's bilateral pes planus has been shown to be 
moderate.   See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the Veteran's bilateral pes 
planus presents an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for higher ratings for 
additional or more severe symptomatology than is shown by the 
evidence.  Thus, her disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

The issue of entitlement to service connection for bruxism is 
dismissed.

The issue of entitlement to service connection for 
anisometropia (claimed as vision problem) is dismissed.

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus is denied.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


